Citation Nr: 1226546	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  10-02 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral cataracts and glaucoma as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Rebecca C. Patrick, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to March 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2011, the Veteran testified at a Board hearing held before the undersigned Acting Veterans Law Judge in Columbia, South Carolina.  A copy of the transcript is of record.  During the hearing, the Veteran's representative limited the claim of service connection for bilateral cataracts and glaucoma as secondary to diabetes mellitus, type II.  The representative requested the record be held open for 30 days so that additional evidence could be submitted, and waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2011).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office (RO).  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues on appeal.  In this case, the claims file does not include medical opinions addressing whether the Veteran's diabetes mellitus, type II, is related to service, and whether the Veteran's bilateral cataracts and glaucoma are related to the diabetes mellitus, type II.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2011); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the factor of a current disability, the Veteran's private treatment records associated with the claims file show an initial assessment of diabetes January 2000 and of diabetes mellitus, type II, in September 2006.  

Considering whether the evidence establishes that an in-service event, injury, or disease occurred, the Veteran reported at the February 2011 Board hearing that during his service in Korea he worked in the fields which were sprayed on two or three particular times from planes with what he was told to be some kind of insecticide.  The spraying made the air foggy and dusty, and he inhaled the sprayed substance that he could knock off like flour dust from his clothes.  There was also something like insect bombs, like a fogger, that were sometimes set off in the barracks and around different places which created fog.  He also noted that during service, he kept getting sleep and really thirsty.  Upon seeking medical treatment from a medic, he received pills and was told he was on the borderline of diabetes.  May 2008 and April 2011 statements from a fellow soldier revealed that while serving in Korea, he witnessed chemical spraying for insects many times.  He would drive the truck that sprayed a black liquid chemical to keep the dust down.  The spray created a smell and strong odor all the time, as well as fog.  He also reported the Army sprayed other chemicals on top of and around where he and the Veteran lived during their service in the same Battalion.  Moreover, daily journal entries from the 14th Engineer Battalion from January 1956 to April 1958 included notations of smoke, haze, fog, and dust control, as well as references to chemical supplies and requisitions and receipt of test message air raid warning.  

Next, with regard to an indication that the diabetes disorder or persistent or recurrent symptoms of the disorder may be associated with the Veteran's service, the United States Court of Appeals for Veterans Claims (Court) has indicated that this factor establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

In this case, the Veteran reported at the February 2011 Board hearing that after service he continued to have excessive thirstiness and sleepiness, but did not go to a doctor or pay any attention until it finally got worse.  He sought treatment from Dr. Wilkins who, according to the Veteran, said the Veteran is a diabetic and prescribed him a pill similar to what he took in service.  The Veteran's representative also asserted in an October 2009 statement and December 2009 substantive appeal, via a VA Form 9, that in the event of smoke, dust palliation, or insect/pest control during service, the Veteran may have been exposed to an herbicide agent that can be linked to his diabetes.    

In light of the Veteran's assertions, this case presents a question concerning whether there is a relationship, if any, between the Veteran's diabetes disorder and active service, in particular the reported continuous symptomatology since service.  This is a medical question that cannot be answered by the Board and should be addressed by an appropriately qualified medical professional.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board notes that the evidence of record does not provide an etiology opinion addressing the question of the relationship between the claimed diabetes disorder and active service.  

Lastly, there is insufficient competent medical evidence on file to adjudicate the issue of service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As a result, a VA examination with a medical nexus opinion would assist in determining the nature and etiology of the claimed disorder on appeal.  

With regard to the claim of service connection for bilateral cataracts and glaucoma as secondary to diabetes mellitus, type II, service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2011).

When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this case, the evidence of record shows that the Veteran has been diagnosed with bilateral cataracts and glaucoma during the appeal period; however, service connection has not been established for the claimed diabetes mellitus, type II.  Nevertheless, since the Veteran's claim of service connection for diabetes mellitus, type II, is being remanded, the Board finds that adjudication of this claim may impact adjudication of the bilateral eye disorder claim, thus they are inextricably intertwined and the bilateral eye disorder claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In addition, this case presents a medical question concerning the relationship, if any, between the Veteran's currently diagnosed bilateral cataracts and glaucoma, and the nonservice-connected diabetes mellitus, type II.  Again, this question cannot be answered by the Board and should be addressed by an appropriately qualified medical professional.  See Colvin, 1 Vet. App. at 175; Charles, 16 Vet. App. 370; see also 38 C.F.R. § 3.159(c)(4).

The Board further notes that the Veteran's representative submitted additional private treatment records from January 2000 to May 2005 and November 2007 to March 2011, as well as an April 2011 buddy statement in support of the Veteran's claims on appeal without a waiver of initial RO consideration.  Thus, this evidence is referred for initial review.  See 38 C.F.R. § 20.1304 (2011).

Accordingly, the case is REMANDED for the following actions:
	
1.  Obtain and associate with the claims file any outstanding VA outpatient treatment records from November 2009, the date of the most recent treatment record, to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2.  Schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of the Veteran's diabetes mellitus, type II, bilateral cataracts, and glaucoma.  All efforts made to schedule the examination(s) should be documented and incorporated into the claims file.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted and all pertinent diagnoses rendered.  The examiner should also request a history from the Veteran.  

Based upon a review of the record and clinical findings, the VA examiner(s) is requested to offer the following opinions:

a) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's currently diagnosed diabetes mellitus, type II, had its origin in service or is in any way related to the Veteran's active service, to include as due to the alleged continuous symptoms since service?  

b) Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's currently diagnosed bilateral eye disorder, to include cataracts and glaucoma, is caused by diabetes mellitus, type II? 

c) Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's currently diagnosed bilateral eye disorder, to include cataracts and glaucoma, is aggravated (permanently worsened in severity) by diabetes mellitus, type II?  If so, the examiner should identify the baseline level of severity of the bilateral eye disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the bilateral eye disorder is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

If the VA examiner concludes that an opinion cannot be offered without engaging in speculation, then he/she should indicate this and explain the reason why an opinion would be speculative.

3.  Thereafter, the issues on appeal should be readjudicated, to include a review of all the newly associated evidence of record since the December 2009 statement of the case (SOC).  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN Z. JONES 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




